DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 and 12-16 in the reply filed on 02/18/2022 is acknowledged.
Claims 6-11 and 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/18/2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 12-16 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a series of mental processes.  Specifically, defining, tracing and determining via the use of vector field analysis is being interpreted as possible via a mental process which is considered a judicial exception.  This judicial exception is not integrated into a practical application because even in the case of claim 12 which recites a generic computer processor and memory, the claiming amounts to merely implement the abstract idea on a computer which does not provide a meaningful addition over the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly 
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 



Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 12-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 12 the examiner is unclear as to what a “target or targets” is actually structurally referring to.  When looking to the instant disclosure figures 1 or 10a for example applicant has in one case drawn what appears as an arbitrary boundary, and in figure 10a, a rectangle.  The instinct disclosure only ever refers to the targets as simply “targets”.  Therefore, the examiner is unclear as to whether they are perhaps screens where light is imaged onto and observed by a human, or detector surfaces that register intensity and relay it to a computer system.  The two options fundamentally change the instant independent claims as they either relay intensity signals to a processor as claimed in claim 12 or a human simply measures via one of many ways the target projection screen and inputs the data into a computer.  Due to the highly divergent interpretations the examiner finds the claims unclear.  Further the examiner was unable to find any clear disclosure that any type of photoelectric conversion device was used in the claimed system.  The examiner assumes that it would be challenging to produce images 16a-16b without a detector.  However again a photodetector is neither shown or disclosed in the instant application.  As such for examination purposes the claim will be interpreted to cover only the input of a human of the data read from a 
As to claims 4, and 15, the examiner finds the use of the term “superposition” unclear.  Specifically, when looking to the instant disclosure figure 8 is used to help show a superposition movement of the light source.  However, the “rotation or translation” as claimed of the source as shown in figure 8 appears to simply be a positional change via those two noted movement techniques.  The examiner is unclear as to how this can be interpreted as a form of superposition.  The general art definition of superposition is 
“the placement of one thing above or on top of another” (https://www.merriam-webster.com/dictionary/superposition).  Firstly, the term is most generally used to mean placement of one thing on top of another, but even if the interpretation of above the other is taken.  It wouldn’t seem an accurate use of the word as it is extremely unlikely that all rotations and translations would be done above the prior source point.  The examiner notes that figure 8 does appear to show one point above the other, however it is believed that again superposition would lead to ambiguity as this is just one example and it isn’t believed that in all cases the movement of the source is “above” the prior source.  For claim interpretation the examiner is interpreting the term to just imply that the source position is moved via the displacement claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benitez et al. (U.S. PGPub No. 2005/0086032 A1).
 	As to claims 1 and 12, Benitez discloses and shows in figure 1, an apparatus for optical system design, comprising: 
one or more processors ([0187], ll. 1-10; where implicitly running a software package at the very least requires some amount of memory and a processor); and 
a memory including processor-executable instructions stored thereon, the processor-executable instructions upon execution by the one or more processors configures the device to carry out a method that comprises ([0187], ll. 1-10; where implicitly running a software package at the very least requires some amount of memory and a processor): 
introducing a light source (10) into the optical system, the light source emitting illumination that is characterized as a point source, a collimated illumination, or a superposition of one or more point sources or one or more collimated illuminations, the light source represented by a vector field comprising a plurality of vectors (inherently any source emitting photons can be represented by a vector field comprising a plurality of vectors linked to the rays/photons) ([0097], ll. 1-6; [0208], 2-4, where the LED functions as a point source in figure 1); 
defining each optical surface (i.e. first and second surfaces) of the optical system based on the vector field (No) of the light source ([0142]; [0146]); 

determining whether an illumination or an image characteristic at the predetermined target or targets meets one or more preset design requirements (i.e. comparing Si vs Si’, and whether they are within threshold) ([0255]; [0256]).
As to claims 2 and 13, Benitez discloses an apparatus, wherein tracing the plurality of rays includes determining an intersection point (P) between at least one of the rays that is traced through the optical system and at least one of the plurality of optical surfaces (intersection curve 191), wherein the intersection point is determined based on the vector field of the light source (implicitly as all light in the system is the result of the vector field of the light source) ([0227]; [0228]).
 	As to claims 3 and 14, Benitez discloses and shows in figure 10, an apparatus, wherein tracing the plurality of rays includes determining a normal vector to at least one of the plurality of optical surfaces, wherein the normal vector is also represented based on the vector field of the light source (implicitly the normal vector is the result of the input light source vector field ray) ([0186], ll. 12-15; [0189]; [0199]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Benitez in view of Solano-Altamirano et al. (NPL: Using Spherical-Harmonics Expansions for Optics Surface Reconstruction from Gradients).
As to claims 5 and 16, Benitez does not explicitly disclose wherein one or more of the optical surfaces are represented using spherical harmonics.
However, Solano-Altamirano does disclose in (Abstract, ll. 1-5) the use of Spherical Harmonics as a method to represent lens surfaces and in doing so requires fewer polynomial terms to speed up wavefront construction. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Benitez wherein one or more of the optical surfaces are represented using spherical harmonics in order to provide the advantage of increased efficiency in using a well-known reconstruction method one can speed up the surface reconstruction of optics with a simplified algorithm.
Allowable Subject Matter
Claims 4 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
determining a superposition of the one or more point sources or one or more collimated illuminations by introducing a translational or rotational displacement based on the vector field of the light source.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Michael P LaPage/Primary Examiner, Art Unit 2886